Campbell, J.
How far the property already actually owned by municipalities is exempt from state legislation as private property,, in the strict sense of the term, it is not necessary to consider in this case. There is very great reason for holding it exempt from any arbitrary interference so long as the municipal jurisdiction remains fixed. But possibly there may be valuable interests in the nature of property belonging to such bodies, which are subject to be affected injuriously by legislation without as large a right to compensation or immunity, as that which may be asserted by other corporations.
I concur entirely in all that has been said by my brother Cooley in demonstration of the right of cities to use their own discretion in regard to the purchase or acquisition of property or improvements of local concern. And I agree with him that in giving to these commissioners the power of binding the city by their doings in the purchase and selection of lauds, the state has to all intents and purposes made them its own agents, and not agents of the city, and that their action is in no sense city action. It has been settled by our previous decisions that the state cannot put its own agencies in. charge of any such functions.
I am not willing, however, to leave out of view an objection which has seemed to me quite as fundamental as the one referred to, and more dangerous, if that be possible, in its tendencies. I think that the very essence of municipal existence consists in a government which allows no discretionary power beyond that of mere administration to be exercised without the immediate or ultimate control of the freemen or their immediate representatives. A city is, and must be, as I conceive, a unit for purposes of government; and all bodies employed in the service of the municipality, and not directly representing the freemen, must act as agencies subordinate'to the council. If powers in any way involv*250ing the municipal prerogative can be given to any bodies except the common council, to the exclusion of any regulation or control of that body, they can all be so given, and the people may be entirely deprived of representative government. It is a misnomer to apply that term to a system where there is any legislative power over which the people’s representatives have no control. A school district is as well recognized a municipality as a city, and may coexist with it in territory in whole or in part, as a city may cover the territory of a county wholly or partially. There is no incompatibility between them, and both are separate and in some sense independent popular representative bodies exercising different functions. The duties of the others are no part of the ordinary concerns of town or city corporations. But from time immemorial every municipal government, properly so called, and acting within its peculiar sphere, has acted through its common council, composed either of the burgesses or their representatives, subject in some cases to checks and vetoes, but not subject to legislation or final action in defiance of their own decisions. Their supremacy cannot be given up by themselves anymore than it can be taken from them. No doubt the state can limit their powers, but it cannot transfer them. The appointment and incorporation of boards as mere agencies is competent, and may be very convenient. But making them any thing but agencies is a direct invasion of representative government, and would bring into existence a class of cities unknown to our institutions, and very different from the municipal corporations recognized by our constitution as the authorized recipients of local legislative power. Whether the law of 1871 contains any provisions obnoxious to this principle it is not necessary to discuss. But if there are such provisions, I do not conceive they could be made valid by any recognition from the city.
Concurring entirely in the general views óf my brother *251Cooley, I have not deemed it necessary to do more than indicate very briefly my views on the point which he has waived, which, in my judgment, is inseparable from the principles underlying the decisions heretofore made in People v. Hurlbut, 24 Mich., 44, and in Hubbard v. Town Board of Springwells, 25 Mich. R., 153.
I therefore agree in the conclusion of my brethren.